Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 1 of 6 PageID #: 1




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            EVANSVILLE DIVISION

VINCENT MOODY,                            )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       CAUSE NO: 3:20-CV-112
                                          )
FORESIGHT ENERGY LLC, and                 )
SITRAN, LLC.                              )
                                          )
       Defendants.                        )

                    COMPLAINT AND DEMAND FOR JURY TRIAL

                                  I. NATURE OF THE CASE

       1.     This is an action brought by Plaintiff, Vincent Moody (“Moody”), by

counsel, against Defendants Foresight Energy, LLC and Sitran, LLC. (“Defendants”), for

violating the Americans with Disabilities Act (“ADA”), as amended, 42 U.S.C. § 12101 et

seq.

                                        II. PARTIES

       2.     Moody is a citizen of the United States, the State of Indiana, and, at all

times relevant to this litigation resided within the geographical boundaries of the

Southern District of Indiana.

       3.     Defendants are both corporations that maintains office and conduct

business in the Southern District of Indiana.

                                III. JURISDICTION AND VENUE




                                              1
Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 2 of 6 PageID #: 2




       4.       Jurisdiction is conferred on this Court over the subject matter of this

litigation pursuant to 28 U.S.C. §1331 and 42 U.S.C. § 12117.

       5.       Defendants are an “employer” as that term is defined 42 U.S.C. §

12111(5)(A).

       6.       At all times relevant to this action, Moody was an “employee” as that term

is defined by 42 U.S.C. § 12111(4).

       7.       Moody is a “qualified individual with a disability” as defined by the

Americans with Disability Act, 42 U.S.C. §§ 12102(2) and 12111(8) and/or Defendants

knew of Moody’s disability and/or Defendants regarded Moody as being disabled.

       8.       Moody exhausted his administrative remedies by timely filing a Charge of

Discrimination     against   Defendant      with   the   Equal   Employment   Opportunity

Commission and files this complaint within ninety (90) days of receipt of his Notice of

Right to Sue.

       9.       A substantial part of the events, transactions, and occurrences concerning

this case arose in the geographical environs of the Southern District of Indiana;

therefore, venue is proper in this Court.

                                IV. FACTUAL ALLEGATIONS

       10.      Moody began working for the Defendants in or around February 2017 and

he most recently worked as an Equipment Manager/Operator.

       11.      At all times relevant, Moody met or exceeded Defendants’ legitimate

performance expectations.


                                               2
Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 3 of 6 PageID #: 3




        12.   Defendants are joint employers and or Defendant Foresight dominated

the employee relations of Defendant Sitran.

        13.   Moody is disabled as that term is defined by the ADAAA and/or

Defendants regarded Moody as disabled. Moody’s disability affects his major life

activities of sitting and lifting, but he is able to perform the essential functions of his

position with or without an accommodation. Defendants were aware of Moody’s

disability as he had taken a medical leave for his disability beginning in or around June

2019.

        14.   Because of his disability, Moody was placed on restrictions by his

physician that limited his sitting and lifting. Moody provided the restrictions to

Defendants and asked for a reasonable accommodation. Moody provided all medical

documentation that the Defendants requested.

        15.   Upon information and belief, there was a position that Moody was able to

perform that kept him within his restrictions. In fact, in August 2019, Defendants

returned Moody to work in August 2019 in a position that accommodated his

restrictions but within days, it put Moody back off of work.

        16.   Despite this, Defendants refused to accommodate Moody’s disability and

instead terminated his employment on October 1, 2019 without reason.

        17.   Defendants discriminated against Moody on the basis of his disability.

        18.   Similarly-situated non-disabled individuals have been treated more

favorably than Moody.


                                               3
Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 4 of 6 PageID #: 4




                                     V. LEGAL ALLEGATIONS

                              COUNT I – DISABILITY DISCRIMINATION

       19.      Paragraphs one (1) through eighteen (18) of Moody’s Complaint are

hereby incorporated.

       20.      Defendants violated Moody’s rights as protected by the Americans with

Disabilities Act, 42 U.S.C. § 12101 et seq. by subjecting him to disparate treatment and

terminating his employment because of his actual or perceived disability.

       21.      Defendants’ actions were intentional, willful and in reckless disregard of

Moody’s rights as protected by the ADA.

       22.      Moody has suffered and continues to suffer harm as a result of

Defendants’ unlawful actions.

                                     VI. REQUESTED RELIEF

       WHEREFORE, Plaintiff, Vincent Moody, by counsel, respectfully requests that

this Court find for Plaintiff and:

       1.       Reinstate Plaintiff to the position, salary and seniority level he would have

enjoyed but for Defendants’ unlawful employment actions, or award him front pay in

lieu thereof;

       2.       Pay Plaintiff's lost wages and benefits;

       3.       Pay to Plaintiff compensatory damages, damages for emotional distress

and payment of uncovered medical bills and/or insurance premiums,


                                               4
Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 5 of 6 PageID #: 5




     4.    Pay to Plaintiff punitive damages;

     5.    Pay to Plaintiff pre- and post-judgment interest;

     6.    Pay Plaintiff's costs and attorney fees incurred in litigating this action;

           and,

     7.    Provide any further equitable relief this Court sees fit to grant.



                                        Respectfully submitted,



                                        /s/ Lauren E. Berger_________________
                                        Lauren E. Berger, Atty. No. 29826-19
                                        Kyle F. Biesecker, Atty. No. 24095-49
                                        BIESECKER DUTKANYCH & MACER, LLC
                                        411 Main Street
                                        Evansville, IN 47708
                                        Telephone: (812) 424-1000
                                        Facsimile:    (812) 424-1005
                                        Email:        lberger@bdlegal.com
                                                      kfb@bdlegal.com

                                        Attorneys for Plaintiff, Vincent Moody




                                           5
Case 3:20-cv-00112-RLY-MPB Document 1 Filed 05/11/20 Page 6 of 6 PageID #: 6




                             DEMAND FOR JURY TRIAL

      The Plaintiff, Vincent Moody, by counsel, respectfully requests a jury trial for all

issues deemed triable by jury.




                                         Respectfully submitted,

                                         /s/ Lauren E. Berger_________________
                                         Lauren E. Berger, Atty. No. 29826-19
                                         Kyle F. Biesecker, Atty. No. 24095-49
                                         BIESECKER DUTKANYCH & MACER, LLC
                                         411 Main Street
                                         Evansville, IN 47708
                                         Telephone: (812) 424-1000
                                         Facsimile:    (812) 424-1005
                                         Email:        lberger@bdlegal.com
                                                       kfb@bdlegal.com

                                         Attorneys for Plaintiff, Vincent Moody




                                            6
